Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19      PageID.67   Page 1 of 19




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 NATASHA JONES-BELL, individually
 and on behalf of all others similarly situated,   Case No. 2:18-cv-13634-TGB-EAS

                     Plaintiffs,

       v.

 DYNAMIC RECOVERY SOLUTIONS,
 LLC, CF MEDICAL, LLC and JOHN
 DOES 1-25,

                     Defendant(s).




     PLAINTIFF NATASHA JONES-BELL’S MEMORANDUM OF LAW
IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS PURSUANT
       TO FED. R. CIV. P. 12(b)(1) and FED R. CIV. P. 12(b)(6)



I.    PRELIMINARY STATEMENT

      Plaintiff Natasha Jones-Bell (“Ms. Jones-Bell”) respectfully submits this

Memorandum of Law in opposition to the motion for dismissal pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6) (the “Motion”) (Doc. 14) filed by

Defendants Dynamic Recovery Solutions, LLC and CF Medical, LLC

(“Defendants”). By way of the Motion, Defendants seek to dismiss Ms. Jones-Bell’s
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19        PageID.68    Page 2 of 19




complaint summarily. As set forth in detail below, there is no basis for the Motion

and Defendants’ Motion to Dismiss should be denied in its entirety.

II.   STATEMENT OF FACTS

      On November 20, 2018, Ms. Jones-Bell filed a putative class action complaint

(the “Complaint”) (Doc. 1) against Defendants setting forth two counts alleging

false, deceptive, misleading, and unfair debt collection practices in violation of the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (the “FDCPA”).

Defendants’ violations stem from a collection letter dated December 7, 2017, sent to

Ms. Jones-Bell (the “Letter”).

       Defendants’ Letter offered Ms. Jones-Bell several settlement options to

satisfy the alleged debt for less than the alleged full amount owed on her account of

$434.00. Complt. ¶¶ 31-32. Option Three offered her the option of settling the

account in full for $282.10, payable in four payments of $70.53 each. Complt. ¶ 32c,

see also Letter attached to the Complaint as Ex A. This third payment option was

confusing and misleading to Ms. Jones-Bell (and any least sophisticated consumer

who received a similar letter from Defendants). Complt. ¶ 33. Specifically,

Defendants’ Letter offered Ms. Jones-Bell a purported settlement amount of

$282.10. However, should Ms. Jones-Bell have accepted this offer, she would have

remitted four payments each of $70.53 for an actual amount paid of $282.12 –




                                          2
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19        PageID.69   Page 3 of 19




thereby rendering Defendants’ Option Three settlement offer false and deceptive

under §§1692e and 1692f of the FDCPA. Complt. ¶¶ 35-36.

      In drafting these settlement options, Defendants strategically determined the

amount of each offer with full knowledge that the offer was misleading and was an

intentional and deceptive attempt to collect more from the consumer than the amount

she believed she would be paying. Complt. ¶ 34. Defendants contend that their

intentional and deceptive attempt to collect a mere $.02 more from a consumer is de

minimus and the result of a “rounding tactic” used in all collection software

programs. However, Defendants’ conduct was intentional and strategically created

to appear de minimus with the belief that the least sophisticated consumer would fail

to notice this discrepancy, instead concentrating only on Defendants’ unfair

enticement to settle the debt for an amount less than the alleged full amount of the

debt. Complt. ¶ 37.

      No matter their excuses, Defendants’ Letter was deceptive and intentionally

sought to collect more from the least sophisticated consumer than the purported

amount of their settlement offer. There is no dispute that the Letter was false. Such

a falsity constitutes an informational injury which, an overwhelming majority of

courts have held, conveys Article III standing upon a consumer as it applies to the

FDCPA. Additionally, Ms. Jones-Bell has sufficiently pled that Defendants’ Letter

was strategically drafted to mislead the consumer to pay more than she believed she


                                          3
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19          PageID.70    Page 4 of 19




was paying. To that end, the Letter speaks for itself. When viewed in aggregate over

a class of consumers, Defendants’ intentionally false and misleading Letter leads to

a windfall gain of deceptively collected funds from unsuspecting consumers.

Complt. ¶ 40. This is exactly the type of behavior Congress sought to curtail when

implementing the FDCPA. Accordingly, Defendants’ Motion must be denied in its

entirety.

III.    STANDARD OF REVIEW

       A.    Rule 12(b)1 Standard

   Article III of the Constitution limits the jurisdiction of the federal courts to the

consideration of "cases" and "controversies." U.S. Const. art. III, § 2. To possess

the constitutional component of standing, a party must meet three requirements: (1)

[the party] has suffered an 'injury in fact' that is (a) concrete and particularized and

(b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly

traceable to the challenged action of the defendant; and (3) it is likely, as opposed to

merely speculative, that the injury will be redressed by a favorable decision. Lujan

v. Defenders of Wildlife, 504 U.S. 555, 112 S. Ct. 2130, 2136, 119 L. Ed. 2d 351

(1992). For an injury to be particularized, it must affect the plaintiff in a personal

and individual way.” Id. at 560. “For the injury to be “concrete,” it must be “real,”

and not “abstract”; however it need not be tangible.” Michael v. Hovg, 2017

U.S.Dist. LEXIS 3757, at *5 (S.D.Fla. Jan. 10, 2017). “An allegation of future injury


                                           4
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19          PageID.71     Page 5 of 19




may suffice if the threatened injury is certainly impending, or there is a substantial

risk that the harm will occur.” Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334,

2341 (2014).

   A 12(b)(1) motion “can either attack the factual basis for jurisdiction, in which

case all allegations of the plaintiff must be considered as true, or it can attack the

factual basis for jurisdiction, in which case the trial court must weigh the evidence

and the plaintiff bears the burden of proving that jurisdiction exists.” DLX, Inc. v.

Kentucky, 381 F.3d 511, 516 (6th Cir. 2004). A facial challenge to the Court’s subject

matter jurisdiction like this one, “merely questions the sufficiency of the pleading.”

Ohio Nat. Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990). “In

reviewing such a facial attack, a trial court takes the allegations in the complaint as

true, which is a similar safeguard employed under 12(b)(6) motions.” Id.

     B.      Rule12(b)(6) Standard

     When considering a motion to dismiss a complaint for failure to state a claim

upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6), a court must

construe the complaint in a light most favorable to the plaintiff, accept all the factual

allegations as true, and determine whether the plaintiff undoubtedly can prove no set

of facts in support of his claims that would entitle him to relief. Phinn v. Capital One

Auto Fin., Inc., 502 F.Supp. 2d 625 at *626 (E.D.Mi. June 11, 2007); Sistrunk v. City

of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). When an allegation is capable of


                                           5
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19       PageID.72    Page 6 of 19




more than one inference, it must be construed in the plaintiff’s favor. Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995); In re DeLorean

Motor Co., 991 F.2d 1236, 1240 (6th Cir. 1993). Hence, a judge may not grant a Rule

12(b)(6) motion based on a disbelief of a complaint’s factual allegations. Wright v.

MetroHealth Med. Ctr., 58 F.3d 1130, 1138 (6th Cir. 1995).

    The complaint should give the defendant fair notice of what the plaintiff’s claim

is and the grounds upon which it rests. Gazette v. City of Pontiac, 41 F.3d 1061,

1064 (6th Cir. 1994). “In practice, ‘a … complaint must contain either direct or

inferential allegations respecting all the material elements to sustain a recovery

under some viable legal theory.” Lillard v. Shelby County Bd. Of Educ., 76 F.3d 716,

726 (6th Cir. 1996)(quoting Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d

434, 436 (6th Cir. 1988)). “The Plaintiff need no try to prove his case in the

complaint. But there must be ‘more than a sheer possibility that the defendant has

acted unlawfully.’” Forgues v. Select Portfolio Servicing, 2015 U.S.Dist.LEXIS

164297 at *4-5 (N.D.Oh. Dec. 8, 2015)(citing Fed. R. Civ. P. 8).

      Ms. Jones-Bell’s Complaint avers the required elements to prove her claim

against Defendants for violations of the FDCPA and Defendants’ motion to

dismiss must be denied.

      C.    The Least Sophisticated Consumer Standard


                                         6
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19        PageID.73      Page 7 of 19




      To determine whether a debt collector’s conduct runs afoul of the FDCPA,

“[c]ourts must view any alleged violation through the lens of the ‘least

sophisticated consumer’ – the usual objective legal standard in consumer

protection cases.” Stratton v. Portfolio Recovery Assocs., LLC, 770 F.3d 443 at

*450 (6th Cir. 2014) (quoting Gionis v. Javitch, Block, Rathbone, LLP, 238 F.

App’x 24, 28 (6th Cir. 2007). “As we have explained:

      ‘The basic purpose of the least-sophisticated consumer standard is to
      ensure that the FDCPA protects all consumers, the gullible as well as
      the shrewd.’ [Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.
      1993).] ‘This effort is grounded, quite sensibly, in the assumption that
      consumers of below-average sophistication or intelligence are
      especially vulnerable to fraudulent schemes.’ Id. at 1319. The
      standard thus serves a dual purpose: ‘it (1) ensures the protection of
      all consumers, even the naïve and the trusting, against deceptive debt
      collection practices, and (2) protects debt collectors against liability
      for bizarre or idiosyncratic interpretations of collection notices.’” Id.
      at 1320.
Stratton, 770 F.3d at *450 (quoting Gionis, 238 F.App’x at 28).

IV.   LEGAL ARGUMENT

      A.     THE COMPLAINT ESTABLISHES SUBJECT MATTER
             JURISDICTION AND CANNOT BE SUMMARILY DISPOSED

      Ms. Jones-Bell can establish an injury in fact and thus, can establish Article

III standing. To establish such an injury, a plaintiff must show that she suffered “an

invasion of a legally or protected interest” that is “concrete and particularized” and

“actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560. For

                                          7
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19          PageID.74    Page 8 of 19




an injury to be “particularized,’ it “must affect the plaintiff in a personal and

individual way.” Spokeo, 136 S. Ct. at 1548. However, “in the context of standing,

‘concrete’ is not necessarily synonymous with ‘tangible.’” Id. at 1549.

      To establish injury-in-fact for an FDCPA violation no economic injury is

required. In re Horizon Healthcare Servs. Data Breach Litig., 846 F.3d 625, 640

n.24 (3d Cir. 2017) (citing Robey v. Shapiro, Marianos & Cejda, LLC, 434 F.3d

1208, 1211-12 (10th Cir. 2006) (holding that a violation of the FDCPA in the form

of an unlawful demand for attorney’s fees – even where the fees are not actually paid

and so no economic injury was inflicted – is a cognizable injury for Article III

standing). The clearly established test for standing is simply whether a defendant’s

conduct constitutes a concrete and particularized injury. For an injury to be

particularized, it must “affect the plaintiff in a personal and individual way.” Spokeo,

136 S.Ct. at 1548. To establish a “concrete” injury, said injury need not be

“tangible,” and intangible injuries, such as informational injuries, can also be

concrete injuries sufficient to confer standing. Id. at 1549 (emphasis added).

      Defendants’ motion focuses on an analysis by the Sixth Circuit in Hagy v.

Demers & Adams, 882 F.3d 616 (6th Cir. 2016). However, this case is presented in

a misleading fashion and a more holistic approach to Spokeo is found in this Circuit’s

ruling in Macy v. GC Servs. LP, 897 F.3d 747 (6th Cir. 2018). In Macy, the plaintiff

alleged that an initial dunning letter was deficient because it failed to inform the


                                           8
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19          PageID.75     Page 9 of 19




plaintiff that the defendant was obligated to provide the additional debt and creditor

information only if plaintiff disputed their debts in writing, thus failing to inform the

consumer of her rights pursuant to § 1692g. Id. at 751. The Macy court found that

the consumer plaintiffs demonstrated a sufficient risk of real harm to their underlying

interest to establish a concrete injury without the need to allege any additional harm

beyond the one Congress had identified. The Court further concluded that without

the information required by § 1692g, the consumers were placed at a materially

greater risk of falling victim to abusive debt collection practices, precisely the type

of harm the statute was designed to prevent. Id. at 758. “GC’s letter presents a risk

of harm to the FDCPA’s goal of ensuring that consumers are free from deceptive

debt-collection practices because the letters provide misleading information about

the manner in which the consumer can exercise the consumer’s statutory right to

obtain verification of the debt or information regarding the original creditor.” Id. at

757. “To that end, the FDCPA grants a private right of action to a consumer who

receives a defective communication.” Id. at 758.

      The Macy court distinguished Hagy because the plaintiffs in Hagy did not

allege any risk of harm, and as such, the court did not conduct a risk-of-harm

analysis. See Macy, at 761. On the other hand, “[w]here Congress confers a

procedural right in order to protect a concrete interest, a violation of the procedure

may demonstrate a sufficient ‘risk of real harm’ to the underlying interest to establish


                                           9
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19        PageID.76    Page 10 of 19




concrete injury without ‘need [to] allege any additional harm beyond the one

Congress has identified. Strubel v. Comenity Bank, 842 F.3d 181, 190 (2d Cir. 2016)

(citing Spokeo, 136 S.Ct. at 1449). Thus, including a false, deceptive or misleading

statement in a debt-collection communication may cause an individual “to lose the

very … rights that the law affords him.” Strubel, 842 F.3d at 190. This presents a

real risk of harm sufficient for standing.

      Of note, “every circuit court to address similar post-Spokeo FDCPA

standing issues has rejected defendant’s standing challenges.” Byrne v. Or. One,

Inc., 2017 U.S. Dist. LEXIS 132538, at *8-9 (D.Or. 2017). See, e.g. Papetti v.

Does, 2017 U.S. App. LEXIS 9165, at *3-4 (2d Cir. 2017) (rejecting the

defendant’s misinterpretation of Spokeo and finding “there can be no dispute that

Sections 1692e and g of the FDCPA ‘protect an individual’s concrete interests’);

Sayles v. Advanced Recovery Sys., Inc., 206 F.Supp. 3d 1210, (S.D. Miss. Aug. 26,

2016) (“Congress intended [§1692e(8)] of the FDCPA to address the dissemination

of false information and abusive practices employed by debt collectors”) aff’d at

Sayles v. Advanced Recovery Sys., 865 F.3d 246, 250 (5th Cir. 2017); Ben-Davies v.

Blibaum * Assocs., 695 Fed. Appx. 674, 676 (4th Cir. 2017) (finding Article III

standing for FDCPA claim where the defendant demanded payment of an incorrect

sum based on the calculation of an incorrect interest rate); Church v. Accretive

Health, Inc., 654 F. App’x 990, 995 (11th Cir. 2016) (finding that plaintiff


                                             10
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19       PageID.77       Page 11 of 19




sufficiently alleged a concrete informational injury because she did not receive the

required FDCPA disclosure); Garland v. Wells Fargo Home Mortg. Inc., 303

F.Supp. 554, 560 (E.D.Mich. 2018) (finding standing when defendant demanded a

sum different from and greater than the sum owed); Johnson v. Enhanced Recovery

Co., LLC, 325 F.R.D. 608 (N.D. Ind. 2018) (finding standing for a letter that

falsely represented that payment would avoid credit reporting).

      The weight of current court decisions supports the fact that Ms. Jones-Bell

maintains Article III standing here as Defendants’ intentional misstatement, falsely

and deceptively attempting to collect more than the amount offered, was a real risk

of harm. Ms. Jones-Bell was placed at a materially greater risk of falling victim to

abusive debt collection practices. Furthermore, the false information in

Defendants’ Letter imposed an informational injury upon Ms. Jones-Bell by

enticing her to accept a settlement offer, which amount, if paid, would amount to

more than the amount offered in Defendants’ Letter. Ms. Jones-Bell sustained an

injury in fact as contemplated by the majority of courts in this country and

Defendants’ motion under Rule 12(b)(1) fails.

      B.     THE MOTION SHOULD BE DENIED AS DEFENDANTS’
             LETTER VIOLATES THE FDCPA

      As stated, supra, Defendants’ violations stem from a December 7, 2017

collection letter sent by Defendant Dynamic to Ms. Jones-Bell on behalf of

Defendant CF Medical. Defendants’ Letter offered Ms. Jones-Bell several
                                         11
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19        PageID.78    Page 12 of 19




settlement options. The specific portion of the Letter that violates the FDCPA lies

in Option 3 which states:

      You may resolve your account for $282.10 in 4 payments starting on
      January 21, 2018. To comply with this offer, payments should be no
      more than 30 days apart. We are not obligated to renew this offer.
      Upon receipt and clearance of these four payments of $70.53, this
      account will be considered satisfied and closed, and a satisfaction
      letter will be issued.

This offer constitutes, without question, a false and misleading statement to the

consumer. Specifically, it appears to offer Ms. Jones-Bell the option to settle her

alleged debt of $434.00 for the reduced total amount of $282.10. In reality,

Defendants are actually charging Ms. Jones-Bell $282.12 to settle the debt, as the

required four payments of $70.53 each total more than Defendants’ offer states.

This was a deliberate attempt by Defendants to deceptively entice Ms. Jones-Bell

to accept what appears to be one specific amount when, in truth, she would be

paying more than the amount Defendants’ purportedly proposed in their Letter.

      Defendants respond that the $.02 difference between the settlement offer and

the amount which would actually be paid by Ms. Jones-Bell is (1) the result of a

rounding error contained in Defendants’ collection software and (2) a de minimus

discrepancy in payment amounts and, therefore, does not violate the FDCPA.

Defendants are mistaken.

      Debts that are misstated by relatively small amounts have been found to

violate §1692e of the FDCPA. In Sunga v. Rees Broome, P.C., 2010 U.S. Dist.
                                          12
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19         PageID.79   Page 13 of 19




LEXIS 81970 (E.D.Va Aug 12, 2010), the court upheld the plaintiff’s §1692e

claim, denying the debt collector’s motion to dismiss, where the debt collector

improperly added an interest payment of $2.57, rather than the correct amount of

$1.16, finding plaintiff’s allegations “sufficient to support a claim that Defendant

falsely misrepresented the amount Plaintiff owed.” Id. at *11. In Gorman v.

Messerli & Kramer, P.A., 2016 U.S. Dist. LEXIS 23474 (D. Minn. Feb. 25, 2016),

the court upheld the plaintiff’s claims for alleged violations of §§ 1692e and 1692f

where the debt collector added an impermissible $35.00 fee to plaintiff’s amount

owed.

        Further, in addressing the issue of materiality, the Gorman court stated “a

debt collector’s false statements in a dunning letter asserting that a debtor owes an

amount the debt collector is unauthorized to collect should almost always be

considered material because of the FDCPA’s stated aim to halt ‘the abusive,

deceptive and unfair debt collection practices by many debt collectors.’” Id. at *14

(quoting 15 U.S.C. §1692(a).) The FDCPA is a strict liability statute which

“imposes liability without proof of an intentional violation.” See Reich v. Van Ru

Credit Corp., 191 F.Supp. 3d 668, 672 (E.D.Tx., June 8, 2016) (quoting Glover v.

F.D.I.C., 698 F.3d 139, 149 (3d Cir. 2012).

        Finally, Ms. Jones-Bell seeks class certification here because, when viewed

in aggregate over a class of consumers who received this or a similar letter from


                                          13
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19         PageID.80    Page 14 of 19




Defendants, Defendants’ unauthorized collections lead to potentially exorbitant

amounts illegally charged and profited from by Defendants. “Congress’s goal

was not to grant a remedy to each debtor deprived of $35, but instead to deter

debt collectors from denying entire classes of debtors, en masse, of relatively

small sums of money – such as $35.” Gorman, 2016 U.S. Dist. LEXIS 23474 at

*14 (emphasis added). The Gorman court’s holding highlights the importance of

denying Defendants’ motion in the present case. For, a support of Defendants’

contention that Ms. Jones-Bell’s claims are de minimus would undermine the sole

purpose of the FDCPA – to protect an entire consumer class from debt collectors’

attempts to take advantage of a consumer’s naivety, however seemingly innocuous.

Further, by permitting a debt collector’s, arguably minor, deceptive settlement

offers, the court would be ignoring the fact that the Defendants’ impermissible

imposition of even two cents above the amount the consumer believes she is

paying, can amount to thousands, if not millions, when paid by the potential

number of consumers who unknowingly paid this false settlement amount.

Accordingly, Defendants’ argument that this was a simple rounding error and is de

minimus, is anything but. Allowing Defendants to overcharge a consumer because,

in this case, it is only by two cents would create court authority for small

overcharges, in direct contradiction of the law.




                                          14
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19         PageID.81     Page 15 of 19




      At this stage of litigation, a motion to dismiss is improper and Ms. Jones-

Bell is entitled to conduct discovery as to the size of the potential class who

received this misleading and deceptive letter.

      C.     DEFENDANTS’ PROFFERED CASE LAW IS NOT
             DISPOSITIVE HERE AND SHOULD NOT BE ADOPTED BY
             THIS COURT

      In support of their motion to dismiss, Defendants cite to three cases which

are either distinguishable from the facts of Ms. Jones-Bell’s and/or not precedential

in the Eastern District of Michigan.

      First, Defendants rely on the rulings in Matuszczak v. Miramed Revenue

Group, LLC, 2017 WL 5467117 (N.D.Ind. Nov. 13, 2017) and Akoundi v. FMS,

Inc., 2014 WL 3632008 (S.D.N.Y Jul. 22, 2014). Neither decision is binding on

this court. Moreover, substantively, the facts of these cases are distinguishable

from those of Ms. Jones-Bell’s and, while the distinction is subtle, it is significant.

The plaintiffs in both Matuszczak and Akoundi, received settlement offers from the

defendant debt collectors. In Matuszczak, a representative for the debt collector

offered the plaintiff the following settlement option: plaintiff could settle the debt

at a 20% discount for the specific amount of $2,796.00. The plaintiff alleged this

was a violation of the FDCPA because 20% of the full amount of the debt actually

amounted to $2,795.55. The facts in Akoundi are parallel to those in Matuszczak. In

Akoundi, the plaintiff was offered the following settlement option: plaintiff could


                                           15
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19         PageID.82    Page 16 of 19




settle the debt for 25% of the balance for the specific amount of $1,711.57. Again,

the plaintiff here alleged violations of the FDCPA because 25% of the full balance

of the debt amounted to $1,711.56. Both of these cases were dismissed by the

courts, finding these plaintiffs had failed to state a viable claim under the FDCPA.

      The subtle difference between the settlement offers made in the Matuszczak

and Akoundi cases and Ms. Jones-Bell’s case is significant. In Matuszczak and

Akoundi, both defendant debt collectors offered to settle the plaintiffs’ debts for a

percentage of the full amount allegedly owed. In both cases the debt collectors

stated the relevant percentage, calculated same, and proposed an exact amount

which the plaintiffs could pay to satisfy the debt. The proposed settlement amount

stated by the debt collector was a fixed numerical amount presented to each

plaintiff. First, it is plausible that a debt collector’s computer software may use

rounding when calculating a percentage of an amount owed. However, after

calculating that percentage amount, the defendant debt collectors in both cases

offered the consumer a fixed amount required to satisfy the debt – and these fixed

amounts were the true and accurate amounts the plaintiffs could pay to resolve

their balances.

      This was not so in the offer contained in Ms. Jones-Bell’s Letter. Here, the

Defendants did initially offer her a set amount they allegedly required to satisfy the

debt at a reduced settlement rate. But, the amount they told Ms. Jones-Bell she


                                          16
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19        PageID.83    Page 17 of 19




would be paying in acceptance of that settlement offer was false. Defendants here

intentionally attempted to entice Ms. Jones-Bell to accept what she thought was

one amount, while actually offering a payment plan which amounted to a greater

amount.

      Furthermore, a rounding defense is not valid here. For example, Defendants

could have easily determined the total settlement amount they wished to offer Ms.

Jones-Bell. Then, when dividing it into the four required payments, they simply

could have stated: the first three payments should each be for the amount of $70.53

and the final, fourth payment should be for the amount of $70.51. Not only did

Defendants not choose this proper and accurate procedure in calculating their

settlement offers, they intentionally and deceptively proposed one amount but then,

without disclosure to the consumer, attempted to charge her more. It is this

intentionally misleading behavior which differentiates the facts in Ms. Jones-Bell’s

case to those referenced by Defendants. The prevention of the use of unfair,

deceptive and misleading collections tactics by debt collectors is the reason the

FDCPA was enacted. Defendants’ actions constitute this type of unacceptable

behavior and, for that reason, their motion to dismiss must be denied.

      Finally, Ms. Jones-Bell cannot simply ignore the case of Brown v. Alltran

Financial, LP, 2018 WL 5923772 (W.D.Wis. Nov. 13, 2018). Brown closely

parallels the facts of the present matter where the court ultimately dismissed the


                                         17
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19         PageID.84    Page 18 of 19




plaintiff’s complaint, finding that an offer differing “by a single cent would [not]

be material in making a decision to repay or not repay a debt.” Id. at *2. Simply

put, Brown is not controlling law in this district. Just as Defendants have found one

case which supports their motion for dismissal, so too has Ms. Jones-Bell offered

compelling case law supporting the true fact that Defendants’ Letter did, in fact,

violate the FDCPA. Ms. Jones-Bell respectfully urges this Court to adopt her

position that Defendants’ deliberate and misleading debt collection tactics here are

hardly de minimus or immaterial. Defendants have violated §§1692e and 1692f of

the FDCPA and the motion must be denied.

                                      CONCLUSION

      Ms. Jones-Bell has demonstrated that there is a viable cause of action against

Defendants for violations of the FDCPA. As a result of these violations, Ms.

Jones-Bell was placed at an imminent risk of falling victim to Defendants’

deliberate and deceptive attempt to charge her more than she believed she was

paying to settle her account. Additionally, Ms. Jones-Bell incurred an

informational injury as Defendants’ Letter falsely alleged she would be paying one

specific amount when, in fact, she would be paying more than what was

represented in the Letter. As such, Ms. Jones-Bell has more than met her burden of

averring (1) Article III standing to bring this suit and (2) Defendants’ violation of

both §§ 1692e and 1692f of the FDCPA.


                                          18
Case 2:18-cv-13634-TGB-EAS ECF No. 15 filed 02/12/19        PageID.85   Page 19 of 19




      For the aforementioned reasons, Ms. Jones-Bell respectfully requests that this

Court deny Defendants’ Motion to Dismiss in its entirety.



                                             Respectfully Submitted,

                                             STEIN SAKS, PLLC


Dated: February 12, 2019                     /s/ Yaakov Saks
                                             Yaakov Saks, Esq.
                                             285 Passaic Street
                                             Hackensack, NJ 07601
                                             Phone (201) 282-6500
                                             Fax (201) 282-6501
                                             ysaks@steinsakslegal.com
                                             Attorneys for Plaintiff
                                             Natasha Jones-Bell
                             Certification of Service
      I, hereby certify that a copy of the foregoing and any attachments hereto
were sent via CM/ECF on this 12th day of February, 2019 to all counsel of record.



                                      /s/ Yaakov Saks
                                      Yaakov Saks, Esq.




                                        19
